DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 41-58 are pending, as filed in the amendment of 6/7/21, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the patent no (11,052,159) that the 17/099,462 Application issued as.

Drawings
	For the record, the drawings of 6/7/21, are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

For the record, U.S. Patent No. 11,052,159 is drawn to IL-12 encoding mRNAs, and IL-12 is not an enzyme.  Therefore, it is ineligible for ODP rejections.

s 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-22 of U.S. Patent No. 10,888,626. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 41: the patent is drawn to PEG-modified lipid nanoparticles, comprising an mRNA encoding FIX, which is administered, resulting detectable levels of FIX for at least 72 hours, post administration (Claim 1).  Further, Claims 13 and 14 are drawn to specifically intravenous administration.  Because the steps and structure are the same, the resultant expression requirement in liver, spleen, and/or kidney is necessarily present.
Claims 42-58: the same limitations are tracked in Claims 2-11 and 17-22.
Thus, in light of the patent, the invention would have been obvious.  Such is because the same material is claimed, and FIX is an enzyme.  The Artisan would expect success, because it is claimed.

For the record, U.S. Patent No. 10,507,249 is drawn to administration by way of inhalation of nebulized product, and not intravenous administration.  Therefore, it is ineligible for ODP rejections.

Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-17 and 19-22 of U.S. Patent No. 10,350,303 in view of U.S. Patent No. 6,093,392. 
Claim 41: the patent is drawn to production of a secreted polypeptide in vivo, by administration of an mRNA encoding the protein, and within a lipid nanoparticle containing PEG-modified lipids, which is detected at least 72 hours post-administration.  The same may be administered intravenously.  Because the steps and structure are the same, the resultant expression requirement in liver, spleen, and/or kidney is necessarily present.
Claims 42-58: similar limitations are found in Claims 2-9, 11-17, and 19-22.
	However, the aspect of an enzyme is not claimed in the patent.  On the other hand, the ‘392 patent claims teaches the delivery of genes encoding FIX for expression and treatment of hemophilia, which is a secreted enzyme protein.
	Thus, light of the patent, and the ‘392 patent, the Artisan would have found the invention obvious.  The Artisan would do so, to treat hemophilia, and expect success, because it is all claimed subject matter.

Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-22 of U.S. Patent No. 10,413,618 in view of U.S. Patent No. 6,093,392. 
Claim 41: the patent is drawn to production of a polypeptide in vivo, by administration of an mRNA encoding the protein, and within a lipid nanoparticle containing PEG-modified lipids, which is detected at least 72 hours post-administration.  The same may be administered intravenously (e.g., Claims 13-14).  Because the steps and structure are the same, the resultant expression requirement in liver, spleen, and/or kidney is necessarily present.
Claims 42-58: similar limitations are found in Claims 2-14 and 17-22.
	However, the aspect of an enzyme is not claimed in the patent.  On the other hand, the ‘392 patent claims teaches the delivery of genes encoding FIX for expression and treatment of hemophilia, which is a secreted enzyme protein.
	Thus, light of the patent, and the ‘392 patent, the Artisan would have found the invention obvious.  The Artisan would do so, to treat hemophilia, and expect success, because it is all claimed subject matter.

Claims 41-47, 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-11 of U.S. Patent No. 10,238,754 in view of U.S. Patent No. 6,093,392, U.S. Patent No. 5,783,566, 
Claim 41: the ‘754 patent is drawn to production of a polypeptide in vivo, by administration of an mRNA encoding the protein, and within a lipid nanoparticle containing PEG-modified lipids, which is detected at least 72 hours post-administration.  The same may be administered intravenously (e.g., Claim 11).  Because the steps and structure are the same, the resultant expression requirement in liver, spleen, and/or kidney is necessarily present.
Claims 42-45: the ‘754 patent teaches the same (Claims 6-9).
Claims 46-47: the ‘566 claims delivery of genetic material by liposomes including cationic, neutral, and cholesterol lipids (e.g., Claim 4).  The Artisan would know about the ‘566 patent because they are one interested in transfection of cells with nucleic acids. 
Claim 50-51: the use of modified nucleotides, including psudouridine, is taught in the ‘754 patent, e.g., Claim 4-5.
	However, the aspect of an enzyme is not claimed in the patent.  On the other hand, the ‘392 patent claims teaches the delivery of genes encoding FIX for expression and treatment of hemophilia, which is a secreted enzyme protein.
	Thus, light of the ‘754 patent and other art, the Artisan would have found the invention obvious.  The Artisan would do so, to treat hemophilia, and expect success, because it is all claimed subject matter.

Claims Free of the Art
It should be noted that the prosecution of 14/124,608 established that it was not reasonably predictable to get longer-term production of protein (OA of 5/17/15).  The Examiner still agrees with this analysis.  However, here, Applicant has argued that their formulation of liposomes allow for such longer production time frames (e.g., Specfication, Figure 10, and prosecution of the parent Applications).  The Examiner has looked at the prior art and failed to find art of record that 48 hours was predictable, or any art that actually administered similar compositions intravenously.  As such, it is beyond the Examiner to question the argument that the formulations allow for longer-term expression.  Therefore, the claims are free of the prior art of record.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633